        Case 2:20-cv-00308-MV-KRS Document 9 Filed 05/29/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BRADLEY CLYDE FUDGE,

               Plaintiff,

v.                                                                   No. 2:20-cv-00308-MV-KRS

SIERRA COUNTY BOARD OF COUNTY
COMMISSIONERS, et al.,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff’s Amended Civil Rights Complaint,

Doc. 6, filed May 22, 2020 (“Amended Complaint”), and Plaintiff’s Motion for Service of

Summons on Defendants, Doc. 7, filed May 22, 2020.

       Plaintiff’s original Complaint asserted claims against Defendants pursuant to

42 U.S.C. § 1983, regarding his “illegal sentence,” prison conditions, and medical treatment while

incarcerated. See Doc. 1 at 3-13, filed April 6, 2020.

       The Court explained why Complaint failed to state a claim against each Defendant, notified

Plaintiff that the case should be dismissed for failure to state a claim upon which relief can be

granted, and granted Plaintiff leave to file an amended complaint. See Doc. 5, filed May 5, 2020.

       The Amended Complaint asserts essentially the same claims as the original Complaint

against three of the original Defendants and does not assert claims against the other three original

Defendants. See Amended Complaint at 2-16.

       The Amended Complaint fails to state a claim against Defendant New Mexico Corrections

Department because:

       The New Mexico Corrections Department, as an arm of the State, is immune from
       § 1983 damages suits. See Hull v. State of New Mexico Taxation and Revenue
        Case 2:20-cv-00308-MV-KRS Document 9 Filed 05/29/20 Page 2 of 3



       Department’s Motor Vehicle Division, 179 Fed.Appx. 445, 446 (10th Cir. 2006)
       (“It is well established that arms of the state, or state officials acting in their official
       capacities, are not ‘persons’ within the meaning of § 1983 and therefore are
       immune from § 1983 damages suits.”).

Doc. 5 at 4, filed May 5, 2020.

       The Amended Complaint fails to state a claim against Defendants Central New Mexico

Corrections Facility and Southern New Mexico Corrections Facility because:

       Claims pursuant to 42 U.S.C. § 1983 against state correctional facilities "must fail
       because State agencies (including correctional facilities) are not persons under
       section 1983.” Krebs v. El Dorado Correctional Facility, 673 Fed.Appx. 891, 892
       (10th Cir. 2016) (citing Will v. Mich. Dep't of State Police, 491 U.S. 58, 64, (1989)).

Doc. 5 at 4-5, filed May 5, 2020.

       The Amended Complaint states:

       Although the named defendants are not “persons” per se, the “policies” that were
       used under the color of state law were the cause of stated complaints. With so many
       individuals involved, acting behind the locked doors of the prison system, it is
       impossible to know the names or hold accountable each person involved, it is
       systemic.

Amended Complaint at 3. The Amended Complaint does not cite, and the Court is not aware of,

any legal authority that would allow the claims to proceed against state agencies, who are immune

from § 1983 damages suits, if “policies that were used under the color of state law were the cause

of stated complaints.”

       The Court dismisses this case because the Amended Complaint fails to state a claim upon

which relief can be granted. Because it is dismissing this case, the Court denies Plaintiff’s Motion

for Service of Summons on Defendants as moot.

       IT IS ORDERED that:

       (i)     This case is DISMISSED without prejudice.




                                                    2
Case 2:20-cv-00308-MV-KRS Document 9 Filed 05/29/20 Page 3 of 3



(ii)   Plaintiff’s Motion for Service of Summons on Defendants, Doc. 7, filed May 22,

       2020, is DENIED as moot.


                                   _________________________________
                                   MARTHA VÁZQUEZ
                                   UNITED STATES DISTRICT JUDGE




                                      3
